Citation Nr: 9921003	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  94-33 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability evaluation in excess of 50 percent 
for the service-connected residuals of a compression fracture to 
the first lumbar vertebra.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1958 to March 
1962 and from June 1962 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1993 rating decision of the Department of 
Veterans Affairs (VA) North Little Rock, Arkansas, Regional 
Office (RO), which denied a claim for a disability evaluation in 
excess of 20 percent for the service-connected residuals of a 
compression fracture to the first lumbar vertebra.  The Board 
denied the benefit sought on appeal in a decision dated in 
December 1996, which the veteran in turn appealed to the United 
States Court of Veterans Appeals (known as the United States 
Court of Appeals for Veterans Claims since March 1999, 
hereinafter referred to as "the Court").

On appeal, the Court vacated the Board's decision of December 
1996 and remanded the matter for further development and re-
adjudication consistent with the Court's memorandum decision of 
August 26, 1998.  See, [redacted].  The Board then remanded the appealed matter in 
November 1998, instructing the RO to undertake the development 
that was pointed out by the Court and schedule the veteran for an 
RO hearing, which was requested by his private attorney in an 
October 1998 letter.  The RO hearing was conducted in February 
1999, the VA medical examination was conducted a month later, in 
March 1999, and the claim was then re-adjudicated, resulting in a 
March 1999 grant of a 50 percent schedular rating based on 
evidence of severe limitation of motion due to pain, accompanied 
by demonstrable deformity of a vertebral body.  The claim is now 
back at the Board, ready for its review on appeal.

The Board notes that, at the beginning of the February 1999 RO 
hearing, the veteran's private attorney introduced additional 
direct and secondary service connection issues that the veteran 
wished to have adjudicated by the RO.  These issues are all 
referred back to the RO for appropriate action, as none of them 
is ready for its review on appeal.

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of the 
matter on appeal has been obtained and developed by the agency of 
original jurisdiction.

2.  It has not been objectively shown that the service-connected 
disability of the lumbosacral spine currently is productive of 
cord involvement, abnormal mobility requiring neck brace (jury 
mast), favorable or unfavorable complete bony fixation 
(ankylosis) of the spine or a pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy, characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate to 
the site of the diseased disc, with little intermittent relief, 
or that it renders the veteran bedridden or in need of long leg 
braces. 

3.  The current severity of the service-connected disability of 
the lumbosacral spine does not present an exceptional disability 
picture, including marked interference with employment or 
evidence of frequent periods of hospitalization, so as to warrant 
further consideration of the present claim for an increased 
rating on an extra-schedular basis.


CONCLUSION OF LAW

A disability evaluation exceeding 50 percent for the service-
connected residuals of a compression fracture to the first lumbar 
vertebra is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Part 4, Diagnostic Codes 5003, 5285, 5286, 5289 and 5292 
through 5295 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 38 U.S.C.A. 
§ 5107(a) (West 1991), and Murphy v. Derwinski, 1 Vet. App. 78 
(1990), the veteran has presented a well-grounded claim for an 
increased rating.  The facts relevant to this appeal have been 
properly developed and VA's obligation to assist the veteran in 
the development of this claim (not to be construed, however, as 
shifting from the claimant to VA the responsibility to produce 
necessary evidence, per 38 C.F.R. § 3.159(a) (1998)), has been 
satisfied.  Id.

The applicable laws and regulations:

Disability evaluations are based upon the average impairment of 
earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1, 
Part 4 (1998) (Schedule).  Separate rating codes identify the 
various disabilities.  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded  history.  38 C.F.R. § 4.2 (1998).

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10 (1998).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  38 C.F.R. § 4.40 
(1998); see, also, DeLuca v. Brown, 8 Vet. App. 202, 205-206 
(1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to abnormal movement (due to a 
variety of reasons, to include ankylosis, contracted scars, flail 
joints, etc.), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, atrophy of 
disuse, as well as instability of station, disturbance of 
locomotion and interference with sitting, standing and weight-
bearing.  38 C.F.R. § 4.45 (1998).

With any form of arthritis, painful motion is an important factor 
of disability.  The facial expression, wincing, etc., on pressure 
or manipulation should be carefully noted and definitely related 
to affected joints, as the intent of the Schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and actually painful, unstable or 
malaligned joints due to healed injury as entitled to at least 
the minimum compensable rating for that joint.  See, 38 C.F.R. 
§ 4.59 (1998).

In addition to the above regulations, the adjudication and review 
of claims for increased ratings for disabilities of the 
musculoskeletal system that include degenerative arthritis, or 
osteoarthritis, as well as traumatic arthritis, substantiated by 
X-Ray evidence, requires the consideration of the provisions of 
Diagnostic Code 5003 of the Schedule.  This diagnostic code 
requires that objectively-confirmed arthritis be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved and provides for 
ratings of 10 and 20 percent to be assigned only when the 
limitation of motion is noncompensable or when there is no 
limitation of motion at all.  The specific criteria required for 
such ratings need not be discussed in the present decision, 
insofar as the rating that is currently in effect (50 percent) 
clearly exceeds the maximum rating (20 percent) that could be 
assigned under Diagnostic Code 5003.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As indicated earlier, the record shows that the RO granted a 50 
percent rating for the service-connected lumbosacral spine 
disability in a March 1999 rating decision, based on its findings 
that the limitation of motion of the veteran's lumbosacral spine 
was severe due to pain, which warrants a 40 percent maximum 
rating under the provisions of Diagnostic Code 5292 of the 
Schedule, and that that limitation of motion was accompanied by 
evidence of demonstrable deformity of a vertebral body, which, 
according to Diagnostic Code 5285 of the Schedule, might warrant 
a 10 percent rating, in addition to the rating already assigned.  
See, in this regard, 38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 
5285 and 5292 (1998).

A 50 percent rating is also warranted when there is evidence of 
unfavorable ankylosis of the lumbar spine (Diagnostic Code 5289), 
while a 60 percent rating is warranted for the residuals of a 
fractured vertebra, without cord involvement but with abnormal 
mobility requiring neck brace (jury mast) (Diagnostic Code 5285); 
complete bony fixation (ankylosis) of the spine, at a favorable 
angle (Diagnostic Code 5286); and pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief (Diagnostic Code 5293).  38 C.F.R. § 4.71a, 
Part 4, Diagnostic Codes 5285, 5286, 5289, 5293 (1998).

Also, as briefly noted above, Diagnostic Code 5285 further 
mandates that, in cases other than those described in this 
diagnostic code, the rating should be accomplished in accordance 
with definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of a vertebral body.  However, both 
under ankylosis and limited motion, ratings should not be 
assigned for more than one segment by reason of the involvement 
of only the first or last vertebrae of an adjacent segment.  See, 
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5285 and its Note 
(1998).

A 100 percent maximum schedular rating is warranted when there is 
evidence of the residuals of a fractured vertebra, with cord 
involvement, with the veteran being bedridden or requiring long 
leg braces (Diagnostic Code 5285); and for complete bony fixation 
(ankylosis) of the spine, at an unfavorable angle, with marked 
deformity and involvement of major joints (Marie-Strumpell type) 
or without other joint involvement (Bechterew type) (Diagnostic 
Code 5286).  38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5285, 
5286 (1998).

The pertinent evidence of record:

At the outset, the Board sees it fit to point out that all the 
pertinent evidence in the record has been carefully reviewed, to 
include the testimonial evidence offered by the veteran at the 
three RO hearings that were conducted in September 1993, April 
1996 and February 1999, as well as the medical evidence 
descriptive of the severity of the service-connected disability 
at different times throughout the years.  However, pursuant to 
the Court's holding in the case of Francisco, the Board has 
placed more emphasis on the most recently produced medical 
evidence in the record, which, in the present case, consists of a 
private medical statement that was dated in November 1997 and 
January 1999, a March 1999 VA radiology/nuclear medicine report 
and the report of a very comprehensive VA orthopedic examination 
that was conducted also in March 1999, in direct response to, and 
full compliance with, the Board's remand of November 1998.

As thoroughly explained in the prior decision on this matter in 
December 1996, the record shows that the veteran has historically 
claimed that the severity of the service-connected disability of 
the lumbosacral spine warrants an increased rating based on the 
functional loss due to pain that he suffers from.  This 
contention is supported by a medical statement that was 
subscribed by a private physician in November 1997 and, then 
again, in January 1999, who said that the veteran had been a 
patient of his clinic for several years, that he carried a 
diagnosis of degenerative osteoarthritis in the lumbar spine, 
with a previous compression fracture of the lumbar vertebrae, 
that he was limited in his daily activities because of his 
limitation in his ability to stoop, lift or bend, that he was 
also unable to sit or drive a vehicle for any period of time due 
to the back pain and that this was a result of the diagnosis of 
osteoarthritis and his previous compression fracture.

The report of the VA orthopedic examination of March 1999 reveals 
that its subscriber reviewed the entire evidence of record, to 
include the records reflecting the inservice compression fracture 
at the level of the L1 vertebra and all the medical records 
reflecting orthopedic examinations throughout the years, 
including a very thorough orthopedic examination that was 
conducted in May 1993, for Social Security disability purposes.  
Regarding the veteran's current complaints, it was noted that the 
veteran said that he was unable to sleep well at night or for 
long periods of time and that he was also unable to drive for a 
long distance, all because of the lumbar pain and right lower 
extremity numbness.  Standing, sitting and even lying down caused 
pain and, because of this, the veteran said that he needed to 
continually be moving around.  He also complained of back spasms, 
which he related to a "charley horse," but denied a history of 
using back, leg or neck braces.

On examination, the above report reveals that the veteran dressed 
and undressed with some expiration that was forceful, exhibited 
very stiff movements and had a slight thoracic kyphos with a 
secondary increase in the lumbar lordotic curve and a rather 
marked abdominal sag.  He stood in a protective stance and was 
capable of forward flexion to 55 degrees, at which point he 
stated that he could go no further due to pain.  Side bending 
showed a range of 30 degrees to the right and left, which 
produced lumbar pain.  The veteran was unable to extend because 
he felt that it was painful and, in the sitting position, the 
examiner was unable to evoke reflexes at the knee or ankle 
levels, even with some confusion.  He had a tendency to drag his 
leg slightly on the right side when he walked.  When asked to 
heel-walk and toe-walk, the veteran stated that he was unable to 
do so and the test was abandoned, although it was noted that, 
while in the waiting room, the veteran was standing when his name 
was called and he demonstrated dorsiflexion and propulsive phase 
in his gait.

With the veteran in the supine position, which was difficult for 
him to assume, his response to a sensory evaluation was such that 
the examiner could not draw any conclusion as far as hypalgesia 
or hypesthesia in the lower extremities.  An effort to do a 
manual muscle evaluation of the dorsiflexors and plantar flexors 
revealed that the veteran was not able to follow the request to 
either place the foot in a test position or hold the foot once it 
was placed there in a test position.  The examiner noted that the 
veteran could do this for a brief second, but then would have a 
jerky let-off, although he (the examiner) did not believe that 
there was any muscle weakness in this set of muscle groups.  
Anteroposterior, lateral, oblique and spot view through L1 
revealed some indentation of the end plate of L1, with an 
irregular bony spur on the left between T12 and L1, no invasion 
of the apophyses by a fracture line and intact pars.  The body of 
L1 was "wedge-shaped," approximately 15 percent of the 
anticipated height, anteriorly, and the examiner again noted that 
the lumbar spine showed an increase in the lumbar lordotic curve, 
with overriding facets between L4-L5 and L5-S1, and indistinct 
facet joint lines.  The impression was listed as a remote 
fracture of the body of L1, by record, healed, and postural 
lumbosacral strain, recurrent, with referred leg pain.  
Additionally, the subscribing VA physician answered, in the 
remaining section of the report, the specific questions asked by 
the Board in its remand of November 1998, as discussed in the 
following paragraphs.

According to the above VA physician, the residuals of the 
compression fracture to the first lumbar vertebra did not include 
cord involvement and were not productive of abnormal mobility so 
as to require a neck brace, nor did they render the veteran 
bedridden or in need to use long leg braces.  Regarding motion, 
the veteran did not exhibit a complete range of motion, which was 
restricted to a moderate degree due to pain.  Passive motion 
"would not have been possible," as the veteran stated at the 
completion of each motion that that represented his end point and 
that he would go no further.  In the physician's opinion, there 
was a limitation of the function of the veteran's back and this 
was due to a combination of factors, including the mechanics of a 
prolonged lordotic curve, which had been noted by other examiners 
and had resulted in posterior compression of the lower discs and 
produced overriding of the facets, as well as the veteran's 
situational stress reaction, which added to his non-capabilities.

Regarding pain, the above VA physician said that the veteran 
described pain, that the veteran's movements were restricted 
(weakened), that he described fragile endurance, or fatigability, 
and that the movements in the examining room were incoordinate 
and accompanied by shakiness.  The balance was poor, as exhibited 
during a positive Romberg test, and the veteran also described 
pain on motion, the extremes of the ranges being the point of 
pain and representative of the end point of the range for both 
the veteran and the examiner, who added that he was unable to 
state whether there would be additional loss due to pain on use, 
additional weakened movement, additional fatigability or 
additional incoordination.  He did say, however, that the 
veteran's pain limited the functional ability of the lumbosacral 
spine and would [have the same impact] during flare-ups or 
repetitive use.

Regarding the aspect of whether there was an intervertebral disc 
syndrome, the above VA physician said that the compression 
fracture of L1 was healed, that he was unable to establish an 
intervertebral disc lesion at that level and that the intervals 
between L4-5 and L5-S1 could not be referred to as an 
intervertebral disc syndrome "because of the lack of clear-cut 
findings in this particular individual."  The veteran, in this 
physician's opinion, did not exhibit sciatic neuropathy, 
characteristic pain, muscle spasm or other neurological findings 
appropriate to the site of any diseased disc.  The lack of knee 
and ankle jerks, even with confusion, did not have significance 
when added to the total amount of findings elicited above.

Regarding any lumbosacral strain, it was noted that there was no 
manifestation of severe lumbosacral strain, with listing of the 
spine, muscle spasm, or signs of accompanying nerve root 
compression.  The veteran showed a limitation of forward bending 
in the standing position and loss of lateral motion, as well as 
facet overriding secondary to an increase in the lordotic curve 
that could account for his symptoms and could produce joint 
stiffness at that level, but not abnormal mobility.  If the L1 
level were the source of the symptoms, the dominant findings 
would be elsewhere, rather than in the lower back and legs.  
Finally, it was noted that a great deal of information could be 
added by the use of a magnetic resonance imaging scan, that one 
such scan of the veteran's thoracic and lumbosacral spine was 
being ordered on the day of the examination and that such tests 
would add to the objective findings in this particular veteran 
and "enrich the quality of the final decision."

According to the March 1999 VA radiology/nuclear medicine report, 
several views of the veteran's lumbosacral spine revealed a mild 
compression deformity of the L1 vertebral body, with anterior 
spurring at the T12-L1 and L1-2 levels, a very minimal 
compression or Schmorl's node along the superior endplate of L1, 
felt to possibly be the result of prior trauma, as well as intact 
pedicles, relatively well preserved disc spaces and unremarkable 
alignment of the lumbar vertebrae.

Analysis:

It is clear that the grant of a 50 percent schedular rating was 
appropriate.  In this regard, it is noted that, while the 
limitation of the motion of the veteran's lumbosacral spine has 
been described only as moderate, which would automatically 
preclude the granting of a 40 percent rating under Diagnostic 
Code 5292, the RO has determined that a 40 percent rating should 
be granted after concluding that the limitation of motion is 
actually severe in nature due to the objective evidence of 
functional loss due to pain.  The RO has also determined that an 
additional 10 percent rating is warranted, under the provisions 
of Diagnostic Code 5285, on account of the evidence of 
demonstrable deformity of a vertebral body, and this results in 
the 50 percent rating that is currently in effect.

Notwithstanding the above, the record is clear in that the 
schedular criteria for ratings exceeding 50 percent have not been 
met in the present case, as the medical evidence in the record 
reveals that the service-connected disability of the lumbosacral 
spine currently is not productive of cord involvement, abnormal 
mobility requiring neck brace (jury mast), favorable or 
unfavorable complete bony fixation (ankylosis) of the spine or a 
pronounced intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, or that it renders the 
veteran bedridden or in need of long leg braces. 

In view of the above, the Board concludes that a schedular rating 
exceeding the currently assigned 50 percent rating is not 
warranted in the present case due to the fact that none of the 
schedular criteria set forth by regulation for such higher 
ratings has been met.  An extra-schedular rating, which the RO 
denied in the rating decision of March 1999, is not warranted 
either because, as explained by the RO in the Supplemental 
Statement of the Case of the same date in which the decision of 
March 1999 was thoroughly explained and discussed, the present 
case does not present an exceptional disability picture, 
including marked interference with employment or evidence of 
frequent periods of hospitalization, which would warrant such 
type of extraordinary consideration.  The appealed claim for a 
rating exceeding 50 percent has consequently failed, and, as 
such, must be denied.


ORDER

A disability evaluation in excess of 50 percent for the service-
connected residuals of a compression fracture to the first lumbar 
vertebra is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

